Citation Nr: 1647142	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected schizophrenia and depressive disorder.  

3.  Entitlement to a compensable evaluation for service-connected hypertension.  


WITNESSES AT HEARING ON APPEAL

The Veteran, M.J. and P.S.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Veteran provided testimony at a March 2015 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a psychiatric disorder was previously on appeal, as indicated in a June 2015 Board decision.  On remand, the Veteran was granted service connection for schizophrenia and depressive disorder.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The issues of entitlement to service connection for a back disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's hypertension is productive of diastolic blood pressure predominantly 100 or more, and currently requires continuous medication for control; it is not manifested by a diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria are met to establish a 10 percent, but no higher, evaluation for hypertension.  See 38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in March 2009, June 2012, and September 2015.  Those examinations describe the service connected hypertension in sufficient detail for the Board to make an informed decision.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypertension since he was last examined in September 2015.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds there was substantial compliance with the prior remand.  In the June 2015 remand, the AOJ was directed to obtain VA treatment records, to obtain Social Security Administration (SSA) records, and to provide the Veteran with a current VA examination for his hypertension.  SSA and VA records were obtained and a VA examination was conducted in September 2015.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Additionally, the Veteran testified at a Board hearing.  A VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the VLJ asked questions to ascertain the extent of the current severity of the Veteran's hypertension.  The appeal was thereafter remanded to obtain the missing evidence, namely, evidence of the current severity of the Veteran's hypertension.  The hearing focused on the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Increased Rating

The Board notes that the Veteran was service connected for hypertension in a 1983 rating decision and assigned an initial noncompensable rating.  In January 2009 the Veteran filed a claim for an increased rating for his hypertension, and such was denied in a July 2009 rating decision.  The Veteran filed a notice of disagreement to this denial of an increased rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's hypertension has been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).

The Board notes that the Veteran received multiple VA examinations for his hypertension, in addition to receiving treatment at the Jackson VAMC.  In June 2008 VA records, the Veteran's blood pressure readings were 132/88, 151/103 and 140/90.  In December 2008 his blood pressure was 148/95.  In January 2009 the Veteran's blood pressure readings were 130/81 and 144/88.  In April 2009 VA records, his blood pressure was 156/102 and 140/90.  In May 2009 the Veteran's blood pressure was 129/75 and 132/90.    I

During March 2010 VA treatment a blood pressure reading was 136/91 and in August 2010 the readings were 145/89, 157/108, 119/78, 128/92, 145/92, 140/87, and 132/96.  In September 2010 VA records, the reading was 155/100 and in November 2010 it was noted to be 101/77.  During VA treatment in 2011 the readings were 138/98 and 140/98.  

In July 2012 VA records, the Veteran's blood pressure readings were 140/91 and 167/104.  In October 2012 VA records, the Veteran's blood pressure was 157/101 and in November 2012 it was 122/90 and 143/96.  In April 2013 the Veteran's blood pressure was 141/102, in May 2013 it was 135/91 and in June 2013 it was 139/85.  In July 2014 VA records, the Veterans blood pressure reading was 149/98.  

In January 2015 VA treatment records, the Veteran's blood pressure readings were 149/85, 140/91, 121/95, 146/91, 121/95, 146/102, and 146/91.  In February 2015 his reading was 138/80 and in March 2015 it was 146/88.  

In March 2009 the Veteran was afforded a VA examination for his hypertension.  The Veteran reported a prior history of hypertension beginning around 1979.  The examiner noted that he had been placed on medication in December 2008, but had not yet received the medication.  It was noted that he was not on any medication for his hypertension at the time.  The examiner confirmed the Veteran's diagnosis of hypertension, finding that he had readings of 129/85, 140/100, and 140/100 in the left arm.  It was noted that the Veteran's hypertension was not well-controlled.  

In June 2012 the Veteran was afforded another VA examination.  The Veteran reported his history of hypertension, and noted that he had been on medication for his hypertension since 2011.  The examiner noted that an April 2009 treatment record indicated that the Veteran was to be given medication for his hypertension.  That medication was changed in 2011.  It was noted that his current treatment plan included taking continuous medication for hypertension, but did not have a history of diastolic blood pressure of predominantly 100 or more.  The Veteran's readings at his examination were: 150/92, 159/95, and 157/100.  The examiner noted the Veteran's reports of getting overheated, weak and dizzy in addition to experiencing chest pains as a result of his hypertension.  

Most recently, in September 2015 the Veteran was afforded another VA examination for his hypertension.  At that examination the examiner noted the Veteran's history of hypertension since 1982, at which point it was controlled by the Veteran's diet.  The examiner noted that for 10 years the Veteran's blood pressure ran in an average of the 140/90 range with infrequent and isolated peaks to the 160/100 range.  The examiner noted that the Veteran took continuous medication for hypertension.  The Veteran's hypertension readings at his examination were as follows: 142/91, 139/92, and 131/85.  The examiner noted that the Veteran's hypertension did not affect his ability to work.  

The Board finds upon review of the evidence of record that a 10 percent evaluation for hypertension is warranted for the Veteran's period on appeal.  Specifically, the Veteran must take continuous medication for control.  Although he was not taking medication at the time of the 2009 VA examination, it was noted that he had been prescribed medication but had not yet received it and that his hypertension was not well-controlled at that time.  Both the 2012 and 2015 examinations noted he was on continuous medication.  Additionally, the Veteran's blood pressure readings reflect several diastolic readings of predominantly 100 or more scattered throughout the years 2008 through 2015 as discussed above.  Therefore, resolving reasonable doubt in the Veteran's favor, pursuant to 38 C.F.R. § 4.3, the evidence more nearly approximates a history of diastolic blood pressure predominantly 100 or more requiring continuous medication for control, under which circumstances the minimum evaluation of 10 percent is assigned.  The Board finds that a higher rating of 20 percent is not warranted, as the Veteran's hypertension has not manifested in readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 120 or more.  See 38 C.F.R. § 4.104 (2015).

The Board finds the Veteran competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on the objective blood pressure readings.  The Veteran is not competent to testify as to his specific blood pressure readings, which require objective testing to determine.  Therefore, the Board finds the objective medical evidence to be more probative in assigning his rating.  Accordingly, the Board concludes that a 10 percent evaluation but no higher is warranted for the Veteran's hypertension. 

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's blood pressure readings and need for medication are expressly considered in the rating criteria.  Even if they were not, the Veteran has not alleged, and the evidence does not support, marked interference with employment and frequent periods of hospitalization due to hypertension.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).



ORDER

A 10 percent evaluation, but no higher, for hypertension is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

Regarding the Veteran's claims for service connection for a back disorder and sleep apnea, remand is required to obtain an adequate VA opinion and compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Medical opinions should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Regarding the Veteran's back disorder, the Board previously remanded this issue in June 2015 to obtain a VA examination and opinion with regard to whether the Veteran's current back disability is related to his service.  The Board expressly requested that the examiner address several documents, including a November 1975 service treatment record (STR) noting back pain, an April 1977 service discharge report of a medical examination noting recurrent back pain, an August 2012 VA X-ray that showed degenerative disc disease of the spine with chronic low back pain, a January 2015 X-ray of the abdomen showing degenerative changes of the spine, and the Veteran's lay statements.  A September 2015 examiner opined that the Veteran's diagnosed back disorder was not related to his incident in-service, citing medical literature and finding that such was more likely hereditary or weight related.  However, with the exception of quoting an August 1984 rating decision the examiner failed to expressly discuss or consider the above described evidence, to include in the context of whether his current disability is related to his service injury.  Accordingly, remand is required for a new VA opinion.  

Regarding the Veteran's claim for service connection for sleep apnea, the Board notes that such was found to be inextricably intertwined with his psychiatric disorder issues in the June 2015 remand because the Veteran has claimed that it is secondary to his psychiatric disorders.  The Veteran was since service connected for such psychiatric disorders in an October 2015 rating decision.  However, the Board notes that there exists no medical opinion of record regarding whether the Veteran's sleep apnea is secondary to his service connected schizophrenia with depressive disorder.  In light thereof, and because there is insufficient medical evidence to decide the claim, a VA opinion should be issued to determine whether the Veteran's currently diagnosed sleep apnea has been caused or aggravated by his service connected psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Once all available relevant medical records have been received, obtain an addendum opinion regarding the Veteran's back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  If a new examination is necessary, it should be provided.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed back disorder was caused or aggravated by the Veteran's military service.

The examiner must specifically address the following in the context of his or her opinion: 1) a November 1975 service treatment record indicating that the Veteran had low back pain for the prior three days with a diagnosis of muscle strain; 2) an April 1977 service discharge report of medical examination at which the Veteran complained of recurrent back pain; 3) an August 2012 VA X-ray that showed degenerative disc disease of the spine with chronic low back pain; 4) a January 2015 VA X-ray of the abdomen that showed degenerative changes of the spine and sacroiliac joints; and 5) the Veteran's lay statements.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the Veteran's sleep apnea.  If a new examination is necessary, it should be provided.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by the service-connected schizophrenia and depressive disorder.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


